                                         Case 3:06-cv-00185-CRB Document 367 Filed 08/19/21 Page 1 of 3




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                UNITED STATES DISTRICT COURT
                                  8                           NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         WILLIAM LEONARD PICKARD,                         Case No. 06-cv-00185-CRB (NC)
                                  11
                                                      Plaintiff,                          REPORT &
Northern District of California




                                  12                                                      RECOMMENDATION TO
 United States District Court




                                                v.                                        DISMISS CASE
                                  13
                                         UNITED STATES DEPARTMENT OF                      Re: ECF 357
                                  14     JUSTICE,
                                  15                  Defendant.
                                  16
                                  17         This matter arises out of Plaintiff William Leonard Pickard’s Freedom of
                                  18   Information Act request that Defendant United States Department of Justice produce
                                  19   certain documents from the Drug Enforcement Agency regarding Gordon Todd Skinner, a
                                  20   confidential informant. On February 27, 2020, Judge Charles R. Breyer referred this
                                  21   matter to this Court for all further proceedings. ECF 329.
                                  22         On June 17, 2020, the Court ordered the government to produce all of the materials
                                  23   published by order of the court in the prior Kansas case and an explanatory chart with a
                                  24   corresponding Vaughn index by July 17, 2020. ECF 339. Pickard was given until August
                                  25   17, 2020, to file a motion challenging the sufficiency of the government’s production. Id.
                                  26   After six extensions of the deadline, Pickard filed his motion on April 1, 2021. ECF 342;
                                  27   ECF 345; ECF 350; ECF 352; ECF 354; ECF 356; ECF 357. In the motion, Pickard
                                  28   pointed out that a file he asked for in a separate FOIA request–Skinner’s Narcotics and
                                            Case 3:06-cv-00185-CRB Document 367 Filed 08/19/21 Page 2 of 3




                                  1    Dangerous Drug Information System report from 2005–was not included in the
                                  2    government’s production. ECF 357. In its opposition, the government argued that the
                                  3    2005 NADDIS report is outside the scope of Pickard’s initial FOIA request. ECF 358.
                                  4    Nevertheless, the government conducted a “reasonable search” for the 2005 NADDIS
                                  5    report and did not find it. Id. At the May 5, 2021 hearing on the motion, the Court ordered
                                  6    the parties to confer on the issue by May 19, 2021. ECF 360. And the Court ordered
                                  7    Pickard to file a supplemental brief by May 21, 2021, including a citation to his previous
                                  8    request for the 2005 NADDIS report. Id.
                                  9             In his status report following the hearing, Pickard noted that aside from the missing
                                  10   2005 NADDIS report, the government “appears to have provided all relevant materials.”
                                  11   ECF 361. Pickard also raised an issue as to the authenticity the Risk Assessment
                                       document included in the government’s confidential information file production. Id. The
Northern District of California




                                  12
 United States District Court




                                  13   Court held a hearing on May 26, 2021, to discuss the remaining two disputes. Following
                                  14   the hearing, the Court ordered Pickard to provide a Bates number to identify the Risk
                                  15   Assessment document in question, and set a further hearing for June 30, 2021. ECF 362.
                                  16            Prior to the hearing, the government filed a status report noting that it voluntarily
                                  17   provided Pickard with a 2021 print-out of Skinner’s NADDIS report. ECF 364. The
                                  18   government also maintained that FOIA did not provide Pickard grounds to challenge the
                                  19   authenticity of the Risk Assessment document. Id. At the hearing on July 28, 2021,1
                                  20   Pickard agreed that the government produced all of the requested material. With the
                                  21   production dispute resolved, the only issue remaining before the Court is whether an
                                  22   individual can challenge the authenticity of a document produced through a FOIA request.
                                  23            The government asserts that the question of authenticity is outside the scope of a
                                  24   FOIA request. At the hearing, Pickard agreed but nevertheless urged the Court to consider
                                  25   the question of authentication. The Court finds that, in the absence of persuasive authority
                                  26   cited by Pickard, the Court does not have jurisdiction under this FOIA request to look
                                  27
                                  28   1
                                           The June 30 hearing was continued to July 28, 2021. ECF 365.
                                                                                     2
                                         Case 3:06-cv-00185-CRB Document 367 Filed 08/19/21 Page 3 of 3




                                  1    beyond whether an agency has improperly withheld agency records. See Sanders v.
                                  2    Obama, 729 F. Supp. 2d 148, 158 (D.D.C. 2010) (citing U.S. Dept. of Justice v. Tax
                                  3    Analysts, 492 U.S. 136, 142 (1989)) aff’d sub nom. Sanders v. U.S. Dept. of Justice, Case
                                  4    No. 10-5273, 2011 U.S. App. LEXIS 8326 (D.C. Cir. Apr. 21, 2011). In addition to
                                  5    lacking jurisdiction to hear the dispute, the Court’s “remedial powers are limited to
                                  6    injunctive relief to remedy the improper withholding of agency records . . . not to
                                  7    determine the authenticity of the produced documents.” See id. (citing Kissinger v.
                                  8    Reporters Comm. for Freedom of Press, 445 U.S. 136, 150 (1980)). Thus, the Court does
                                  9    not have the jurisdiction, nor remedial powers, to address Pickard’s authenticity dispute.
                                  10          Accordingly, after reviewing the parties’ briefing, status reports, and hearings, the
                                  11   Court FINDS: (1) the government satisfied Pickard’s FOIA request by producing all
                                       requested documents, and (2) the Court does not have the jurisdiction or remedial power to
Northern District of California




                                  12
 United States District Court




                                  13   address the remaining authenticity dispute. The Court now RECOMMENDS that this
                                  14   matter be considered resolved and this claim be DISMISSED. Any party may object to the
                                  15   recommended disposition, but must file a written objection with Judge Charles R. Breyer
                                  16   within 14 days of being served with this order. See Fed. R. Civ. P. 72(b)(2).
                                  17
                                  18          IT IS SO ORDERED.
                                  19
                                  20   Dated: August 18, 2021                    _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  21                                                   United States Magistrate Judge
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     3
